        Case 4:19-cv-00138-MW-CAS Document 36 Filed 12/23/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

CHARNESIA ALEXANDER,

        Plaintiff,                               Case no. 4:19-cv-00138-MW-CAS

v.

UNITED STATES OF AMERICA and
PAUL ROLSTON,

     Defendants.
___________________________________/


               FIFTH JOINT STATUS REPORT ON DISCOVERY

        On July 22, 2019, this Court issued an Initial Scheduling Order (Doc 6) in

this case. Section (1)(b) of the Scheduling Order requires the parties to file a joint

status report monthly “stating what discovery requests each party has made and the

status of the response to each request.” (Id. at 2).

        Defendant, United States of America (hereinafter, “USA”), responded to

Plaintiff’s Interrogatories and Requests for Admission on November 22, 2019. USA

also responded to Plaintiff’s Requests for Production on November 29, 2019.

Further, USA responded to Defendant Rolston’s Interrogatories on December 3,

2019, and Defendant Rolston’s Second Request for Production on December 12,

2019.
 Case 4:19-cv-00138-MW-CAS Document 36 Filed 12/23/19 Page 2 of 2



 Respectfully submitted this 23rd day of December, 2019.


LAWRENCE KEEFE
United States Attorney


/s/Winifred L. Acosta                     /s/James V. Cook
WINIFRED L. ACOSTA                        James V. Cook, Esq.
Assistant United States Attorney          Florida Bar No. 966843
Florida Bar No. 0076333                   Law Office of James Cook
111 N. Adams Street, 4th Floor            314 W. Jefferson Street
Tallahassee, FL 32301                     Tallahassee, FL 32301
Telephone: 850-942-8430                   Telephone: (850) 425-1997
Fax: 850-942-8448                         Facsimile: (850) 561-0836
Email: winifred.acosta@usdoj.gov          Email: cookjv@gmail.com
Attorney for United States of America

/s/J. Steven Carter                       /s/Richard E. Johnson
J. Steven Carter                          Richard E. Johnson, Esq.
Florida Bar No. 896152                    Florida Bar No. 858323
scarter@henryblaw.com                     Law Office of Richard E. Johnson
Miriam R. Coles                           314 W. Jefferson Street
Florida Bar No. 58402                     Tallahassee, FL 32301
mcoles@henryblaw.com                      Telephone: (850) 425-1997
Post Office Drawer 14079                  Facsimile: (850) 561-0836
Tallahassee, FL 32317-4079                Email: richard@nettally.com
Telephone: (850) 222-2920                 Attorney for Plaintiff
Facsimile: (850) 224-0034
Attorney for Paul Rolston
